Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 8, 1980, which affirmed a determination of the State Division of Human Rights, dated July 11, 1979, dismissing petitioner’s complaint upon a finding that there was no probable cause to believe that the respondent Long Island Railroad Company had engaged in an unlawful discriminatory practice. Order confirmed and proceeding dismissed, without costs or disbursements. On the record considered as a whole, there exists sufficient evidence to support the State Division of Human Rights’ finding that there was no probable cause to believe that the respondent Long Island Railroad Company had engaged in the unlawful discriminatory practice complained of (see Executive Law, § 298; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Damiani, J. P., Lazer, Cohalan and Thompson, JJ., concur.